UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6153



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE D. COAKLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (CR-96-26))


Submitted:   July 25, 2005                 Decided:   August 19, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence D. Coakley, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clarence D. Coakley seeks to appeal the district court’s

order denying relief on his motion filed under Fed. R. Civ. P.

60(b) challenging the denial of relief on Coakley’s earlier Rule 60

motion that the district court construed as a motion filed under 28

U.S.C. § 2255 (2000).          An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                    28 U.S.C. § 2253(c)(1)

(2000); see Reid v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004)

(holding that order denying Rule 60(b) relief in habeas setting is

final order in habeas proceeding and is subject to certificate of

appealability     requirement       of    §    2253(c)).        A   certificate    of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional       claims    is   debatable       and    that     any   dispositive

procedural rulings by the district court are also debatable or

wrong.   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).       We have independently reviewed the record and

conclude   that      Coakley    has      not   made     the    requisite    showing.

Accordingly,    we    deny     Coakley’s       motion     to   vacate     all   orders

preventing him from filing a § 2255 motion, deny a certificate of


                                         - 2 -
appealability, and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.
                                                        DISMISSED




                              - 3 -